Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 24, 2018

The Court of Appeals hereby passes the following order:

A18D0406. ANTHONY S. TRICOLI v. ROB WATTS et al.

      This is the second time this case has appeared before us. Anthony Tricoli
served as President of Georgia Perimeter College (GPC) for six years until he was
blamed for a $16 million budget shortfall and resigned. He subsequently sued
numerous individuals affiliated with GPC, the Board of Regents of the University
System of Georgia, Board of Regents members, and the Georgia Attorney General for
fraud, breach of contract, and violations of the Georgia Racketeer Influenced and
Corrupt Organizations Act (RICO). The trial court granted the defendants’ motion to
dismiss, and Tricoli appealed to this Court. We affirmed the trial court’s decision, see
Tricoli v. Watts, 336 Ga. App. 837 (783 SE2d 475) (2016), and the Supreme Court
denied Tricoli’s petition for certiorari. Tricoli v. Watts, Case No. S16C1469 (Nov. 7,
2016).
      Tricoli subsequently filed a motion to set aside the trial court’s dismissal order.
The trial court denied this motion on January 30, 2018, and Tricoli filed this
application for discretionary appeal from that order on April 3, 2018. We lack
jurisdiction.
      To be timely, a discretionary application must be filed within 30 days of entry
of the order sought to be appealed. OCGA § 5-6-35 (d). The requirements of OCGA
§ 5-6-35 are jurisdictional, and this Court cannot accept an application for appeal not
made in compliance therewith. Boyle v. State, 190 Ga. App. 734, 734 (380 SE2d 57)
(1989). Here, Tricoli filed his application 63 days after entry of the order he seeks to
appeal. In his application, Tricoli asserts that “[o]n March 1, 2018, the trial court
entered an order extending the time to file a notice and application for appeal 30 days,
extending the deadline to Monday, April 2, 2018.” However, trial courts have no
authority to grant extensions of time to file applications for discretionary appeal.
Gable v. State, 290 Ga. 81, 85 (2) (a) (720 SE2d 170) (2011) (“Because a
discretionary application must be filed only in an appellate court, see OCGA § 5-6-35
(d), a trial court may not grant an extension of the time to file the application pursuant
to OCGA § 5-6-39.”). Although this Court may grant an extension of time to file an
application for discretionary appeal, such relief must be requested on or before the
application due date. OCGA § 5-6-39 (d); Court of Appeals Rule 31 (i). No such
motion was filed in this Court, and the failure to meet the statutory deadline for filing
a discretionary appeal is a jurisdictional defect. Gable, 290 Ga. at 85 (2) (a). Tricoli’s
failure to comply with the jurisdictional requirement of filing his discretionary
application within the statutorily allotted time bars our consideration of this
application. Accordingly, Tricoli’s application is hereby DISMISSED.




                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          04/24/2018
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.